Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.
Claims 8, 16, 18, 19, 21, 22, and 28 have been amended. Claims 9 and 23 have been canceled. Claims 29 and 30 have been added. Claims 8, 10, 11, 13-22, and 24-30 are currently pending.
 
Response to Arguments
Examiner notes that Applicant does not provide separate remarks with respect to the rejection of claims 8, 10, 11, 13-22, and 24-28 under 35 USC 101. The rejection has been withdrawn based on the amendments filed 5/20/2021 on the basis set out below in the Reasons for Allowance.



Allowable Subject Matter
Claims 8, 10, 11, 13-22, and 24-30 are allowed.

The following is an examiner’s statement of reasons for allowance: 

A.	Claims 8, 10, 11, 13-22, and 24-30 are directed to patent-eligible subject matter under 35 USC 101 for the reasons set out below.
Claims 8, 10, 11, 13-15, 21, and 29 are drawn to a device, claims 16-20 and 30 are drawn to a method, and claims 22 and 24-28 are drawn to a non-transitory computer-readable medium, each of which is within the four statutory categories.
Claims 8, 10, 11, 13-22, and 24-30 recite limitations which fall within the scope of an abstract idea. For example, claim 8 recites, in part, performing the steps of 
determining a characteristic of a patient, the characteristic relating to an age of the patient;
customizing, based on the characteristic of the patient, the provision of an action plan;
providing the action plan to the patient, 
detecting one or more interactions with the user associated with identifying one or more portions of the action plan, 
the action plan including information regarding a treatment plan for a patient, 
parsing the action plan to identify a set of prompts and/or a set of actions that are to be performed based on a set of triggers, the set of prompts being related to a clinically validated questionnaire for a particular condition, 
detecting, based on receiving sensor data, a particular trigger, of the set of triggers, after parsing the action plan, 
providing, for display, a particular prompt, of the set of prompts, based on detecting the particular trigger;
classifying a condition of the patient based on detecting the particular trigger, the condition of the patient satisfying a threshold classification level; and
determining a rating associated with each of a plurality of healthcare professionals, including a first healthcare professional and a second healthcare professional, based on a set of criteria;
transmitting an alert regarding the condition of the patient to a doctor of the patient, the alert being displayed until an interaction is performed to acknowledge the alert based on the condition of the patient satisfying the threshold classification level;
the first healthcare professional being selected to receive the alert regarding the condition of the patient based on determining that the rating associated with the first healthcare professional exceeds the rating associated with the second healthcare professional.

The above steps set out a method of organizing human activity in the form of a process of managing personal behavior or relationships or interactions between people. Specifically, these steps set out monitoring a healthcare plan for an asthma patient based on triggering events associated with received data, providing the action plan based on a characteristic of the patient, providing alerts or prompts to the patient based on the requirements of the healthcare plan, and 
Claims 10, 11, 13-15, 21, and 29 follow the same analysis.

However, claims 8, 10, 11, 13-15, 21, and 29 recite additional limitations which are sufficient to integrate the abstract idea into a practical application. For example, claim 8 additionally recites:
customizing, based on the characteristic of the patient, a user interface with which to provide an action plan, where the user interface is automatically and dynamically adjusted from a pre-configured, standard configuration to a configuration based on the characteristic of the patient;
selecting, from a group of user interface parameters, a particular set of user interface parameters relating to a presentation of the user interface based on the characteristic relating to the age of the patient; and
providing, for display via the user interface, a particular prompt, of the set of prompts, based on detecting the particular trigger,
where automatically and dynamically adjusting the user interface from the pre-configured, standard configuration to the configuration based on the characteristic of the patient includes:
generating the user interface based on the particular set of user interface parameters by  providing a simplified form of the particular prompt based on the characteristic relating to the age of the patient or increasing a text size of the particular prompt based on the characteristic relating to the age of the patient.

Looking at the claim as a whole and taken in combination with the limitations within the abstract idea, the above elements do not merely constitute instructions to apply the abstract idea using a machine such as a computer, and do not amount to insignificant extra-solution activity. 
As explained above, the abstract idea is a process of monitoring a healthcare plan for an asthma patient based on triggering events associated with received data, providing alerts or prompts to the patient based on the requirements of the healthcare plan, and providing alerts to a doctor based on the condition of the patient. By automatically customizing the specific interface arrangement, i.e. by  providing a simplified form of the particular prompt based on the characteristic relating to the age of the patient or increasing a text size of the particular prompt based on, used to provide the prompts to the user based on the user’s age above additional elements, when viewed in the context of the claim as a whole, constitute additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.
Claims 10, 11, 13-15, 21, and 29 follow the same analysis set out above.
Claims 8, 10, 11, 13-15, 21, and 29 are therefore not directed to a judicial exception under Step 2A Prong 2 of the Alice/Mayo analysis.




B. 	Claims 8, 10, 11, 13-22, and 24-30 are allowable over the closest prior art of record, i.e. Schmidt et al (US Patent Application Publication 2011/0184250) in view of Englehard et al (US Patent Application Publication 2015/0100335), Khanuja (US Patent Application Publication 2011/0201901), Heredia et al (US Patent Application Publication 2015/0358821), and Howard et al, Electronic Monitoring of Adherence to Inhaled Medication in Asthma (hereinafter Howard).

With respect to claim 8, Schmidt discloses:
one or more processors to:
determine a characteristic of a patient, the characteristic relating to an age of the patient;
customize, based on the characteristic of the patient, a user interface with which to provide an action plan;
provide the user interface to a user device associated with the patient;
detect one or more interactions with the user interface associated with identifying one or more portions of the action plan, the action plan including information regarding a treatment plan for the patient; 
parse the action plan to identify a set of prompts and/or a set of actions that are to be performed based on a set of triggers, the set of prompts being related to a clinically validated questionnaire for a particular condition;
detect, based on receiving sensor data, a particular trigger, of the set of triggers, after parsing the action plan,
select, from a group of user interface parameters, a particular set of user interface parameters relating to a presentation of the user interface based on the information regarding the patient; and
generate the user interface based on the particular set of user interface parameters relating to the presentation of the user interface; 
provide the particular prompt via the user interface based on generating the user interface;
provide, for display via the user interface, a particular prompt, of the set of prompts, based on detecting the particular trigger,
classify a condition of the patient based on detecting the particular trigger, the condition of the patient satisfying a threshold classification level; and
transmit an alert regarding the condition of the patient;

Englehard teaches detecting a trigger based on receiving sensor data associated with a motion sensor.

Khanuja teaches transmitting an alert to another device associated with a first healthcare professional based on the condition of the patient satisfying the threshold classification level.

Heredia teaches causing an alert to remain displayed on another device of a first healthcare professional until an interaction is performed with the other device to acknowledge the alert.

However, when viewed in the context of the claim as a whole, the above references do not teach or render obvious  determining a rating associated with each of a plurality of healthcare professionals, including a first healthcare professional and a second healthcare professional, based on a set of criteria; the first healthcare professional being selected to receive the alert 

Claims 16 and 22 are allowable on the same grounds set out above with respect to claim 8. 
Claims 10, 11, 13-15, 17-21, and 24-30 are allowable based on their dependency from claims 8, 16, and 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gregory Lultschik/Examiner, Art Unit 3626